Citation Nr: 9932453	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-18 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of 
tonsillectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
May 1997 by the St. Petersburg, Florida, Regional Office 
(RO), which confirmed the noncompensable evaluation in effect 
for residuals of tonsillectomy.  

By a rating action dated on September 1, 1998, the RO denied 
service connection for osteosclerosis with hearing loss, 
claimed as secondary to the service-connected residuals of 
tonsillectomy.  The RO also assigned a schedular 10 percent 
evaluation for residuals of tonsillectomy.

A substantive appeal was received on September 28, 1998, 
which, in effect, limited the appeal to the issue of 
entitlement to an increased rating for residuals of 
tonsillectomy.

The veteran filed a notice of disagreement as to the issue of 
entitlement to service connection for osteosclerosis with 
hearing loss, claimed as secondary to the service-connected 
residuals of tonsillectomy in January 1999.  A statement of 
the case as to that issue was furnished in April 1999.  The 
veteran has not filed a substantive appeal regarding the 
issue of entitlement to service connection for osteosclerosis 
with hearing loss, claimed as secondary to the service-
connected residuals of tonsillectomy.

The United States Court of Appeals for Veterans Claims 
(Court) has issued decisions regarding jurisdiction of the 
Board.  The formality of perfecting an appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme that requires both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet.App. 554 (1993).  
Accordingly, the issue of entitlement to osteosclerosis with 
hearing loss, claimed as secondary to the service-connected 
residuals of tonsillectomy, is not properly before the Board 
at this time for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of tonsillectomy are nonsymptomatic.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of tonsillectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R.§ 4.20, Part 4, 
Diagnostic Codes 6599-6516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The history of the veteran's service-connected residuals of 
tonsillectomy may be briefly described.  In December 1969, 
the veteran was seen for complaints of having a sore throat, 
being unable to swallow, and feeling feverish.  On 
examination, the veteran had moderate pharyngitis with a few 
petechia enlarged tonsils.

A summary of Department of Veterans Affairs (VA) 
hospitalization dated from May 1970 to June 1970 shows that 
the veteran underwent a tonsillectomy.  The diagnosis was 
chronic recurrent tonsillitis.

In a rating action dated in July 1971, the RO granted service 
connection for residuals of tonsillectomy and assigned a 
noncompensable evaluation for that disability under the 
provisions of Diagnostic Code 6599 of the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  The zero percent 
rating remained in effect until the current claim.

The severity of residuals of tonsillectomy are determined, 
for VA rating purposes, by application of the provisions of 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.20, Part 
4, Diagnostic Codes 6599-6516.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20 (1998).

Diagnostic Code 6516 provides that a 10 percent evaluation 
will be assigned for chronic laryngitis manifested by 
hoarseness with inflammation of cords or mucous membrane.  
The next higher evaluation, 30 percent, requires chronic 
laryngitis manifested by hoarseness with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy. 

A VA examination was conducted in March 1997.  At that time, 
the veteran complained of frequent ear and throat infections, 
persistent nasal obstruction and episodic sinus infections.  
He stated that his symptoms were perennial in nature.  On 
examination, his ears were clear and there was no evidence of 
any infection.  His nose demonstrated hypertrophy of 
turbinate.  There was no purulent drainage, lesion, or 
abnormality other than hypertrophied turbinates.  His pharynx 
examination demonstrated normal appearing tonsils.  His 
pharynx and larynx were normal in appearance.  The examiner 
noted that it did not appear that the veteran had a 
tonsillectomy.  The examiner also noted that X-rays of the 
sinus dated in October 1996 showed mild mucosal thickening in 
the maxillary sinuses, which was consistent with chronic 
sinusitis, per the radiology.  The impressions included that 
the veteran did not have any evidence of ear infections, 
sinusitis, active pharyngitis, tonsillitis or significant 
abnormalities; and that the veteran had significant 
hypertrophied turbinates, which appeared most consistent with 
a vasomotor rhinitis.

The veteran received intermittent treatment at a VA 
outpatient clinic from 1996 to 1998 for several problems, to 
include his chronic tonsillitis.  A VA outpatient treatment 
record dated in June 1997 revealed that the veteran was seen 
for complaints of a chronic throat infection.  The examiner 
concluded that the veteran had Grade III tonsils and 
recommended that the veteran undergo another tonsillectomy.  
He was hospitalized at a VA facility in July 1997 during 
which time he underwent a tonsillectomy.

A VA examination was conducted in September 1998.  At that 
time, the veteran reported that he was doing well and that he 
had not experienced any recurrent sore throats or difficulty 
swallowing since his recent tonsillectomy in July 1997.  On 
examination, there was no evidence of any disfigurement.  The 
tonsil fossa beds were well healed.  It was noted that the 
veteran did not appear to have any interference with 
mastication or speech and that the tongue was present and 
intact.  The examiner concluded that the veteran had a 
diagnosis of recurrent tonsillitis, status post 
tonsillectomy.  The examiner also concluded that the veteran 
did not have any evidence of active tonsillitis or residual 
tonsil tissue.

To summarize, the veteran's statements describing the 
symptoms of the residuals of tonsillectomy are considered to 
be competent evidence.  However, these statements must be 
viewed in conjunction with the objective medical evidence of 
record and the pertinent rating criteria.  The recent VA 
examination did not reveal any evidence of hoarseness with 
thickening or nodules of cords, polyps, or submucous 
infiltration.  Significantly, the examiner concluded that the 
veteran did not have any evidence of active tonsillitis or 
residual tonsil tissue.  The current medical evidence does 
not provide a basis, which demonstrates that a rating in 
excess of 10 percent is warranted.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for an increased rating for the residuals of the 
tonsillectomy.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.


ORDER

An increased rating for residuals of a tonsillectomy is 
denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

